PER CURIAM.
Petitioners seek certiorari relief to quash an order setting the case for trial, mandamus to compel the Judge of Compensation Claims (JCC) to rule on a motion for recusal and prohibition to keep the JCC from presiding over the case. Although the issues presented by the motion for recusal have been known to petitioners for some time, they waited until immediately before the scheduled final hearing to seek relief in this court. We deny the request for relief as well as the motion to consolidate. Milmir Construction v. Jones, 626 So.2d 985 (Fla. 1st DCA 1993).
ZEHMER, C.J., and BARFIELD and KAHN, JJ. concur.